l538-/¥
                                 ELECTRONIC RECORD




COA #      05-13-01528-CR                          OFFENSE:       71.02


STYLE:     The State ofTexas v. Casey Benson COUNTY:              Dallas

COA DISPOSITION:       REVREM                      TRIAL COURT:   204th Judicial District Court


DATE: 10/29/2014                   Publish: NO     TCCASE#:       F13-10017




                         IN THE COURT OF CRIMINAL APPEALS


STYLE:    The State of Texas v. Casey   Benson
                                                                        l^vO'fl
                                        Petition       CCA Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                    DATE:

         *ftr/vA?2>                                    JUDGE:

DATE:       O&lllhv/r                                  SIGNED:                            PC:

JUDGE:       f.fa /jsAs^h^.                            PUBLISH:                           DNP:




                                                                                           MOTION FOR

                                                     REHEARING IN CCA IS:

                                                     JUDGE:




                                                                              ELECTRONIC RECORD